Rogers, Circuit Judge,
concurring:
I join the court in affirming the judgment dismissing the complaint. I write separately only to explain why I conclude that appellants failed to state a claim for which relief may be granted in Count VII, based on the District government’s alleged failure to train its police officers on how to engage with persons with intellectual disabilities. This allegation presents a difficult issue and is insufficient in my opinion only in light of the limited availability of municipal failure-to-train claims as rearticulated by the Supreme Court in Connick v. Thompson, 563 U.S. 51, 131 S.Ct. 1350, 179 L.Ed.2d 417 (2011), and the modern pleading requirements of Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007).
“A municipality’s culpability for a deprivation of rights is at its most tenuous where a claim turns on a failure to train,” as is the case here. Connick, 131 S.Ct. at 1359. Only if a failure to train amounts to “‘deliberate indifference’ to the rights of its inhabitants,” such that it can “be properly thought of as a city ‘policy or custom,’ ” is it “actionable under § 1983.” City of Canton v. Harris, 489 U.S. 378, 389, 109 S.Ct. 1197, 103 L.Ed.2d 412 (1989). “ ‘[Deliberate indifference’ is a stringent standard of fault, requiring proof that a municipal actor disregarded a known or obvious consequence of his action.” Bd. of Cty. Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 410, 117 S.Ct. 1382, 137 L.Ed.2d 626 (1997). Consequently, a plaintiff must allege facts that show “city policymakers [were] on actual or constructive notice that a particular omission in their training program causes city employees to violate citizens’ constitutional rights.” Connick, 131 S.Ct. at 1360. This “ ‘ordinarily' ” requires that a plaintiff show “[a] pattern of similar constitutional violations by untrained' employees.” Id. (quoting Bryan Cty., 520 U.S. *623at 409, 117 S.Ct. 1382). The Supreme Court, nonetheless, has left open “the possibility, however rare, that the unconstitutional consequences of failing to train could be so patently obvious that a city could be liable under § 1983 without proof of a preexisting pattern of violations.” Id. at 1361 (discussing City of Canton, 489 U.S. at 390 & n.10, 109 S.Ct. 1197); cf. Atchinson v. District of Columbia, 73 F.3d 418, 423 (D.C. Cir. 1996).
Unlike Counts V and VI, in which appellants failed to make any allegations regarding a municipal policy or practice, see Second Am. Compl. ¶¶ 106-28, Count VII alleges that the District of Columbia exhibited “[deliberate indifference in failing to train and re-train” its police officers with respect to their interactions with individuals with intellectual disabilities, id. at ¶ 131, and makes repeated references to “systemic flaws,” including “[ijncidents of endangerment, false arrest and detention” of individuals with intellectual disabilities, id. at ¶ 133. Bare allegations of this kind may have been sufficient in this court in the past. Indeed, in Atchinson, 73 F.3d at 423, this court “rejected] the [District government’s] argument that the complaint’s use of the phrase ‘deliberate indifference’ without ‘any facts or even generalized factual allegations’ regarding such alleged indifference renders the complaint inadequate.” Observing that the then-in-effect model forms included in the Federal Rules of Civil Procedure “permit a plaintiff simply to allege a state of mind without providing any factual basis for that allegation,” the court concluded that the plaintiffs “mere allegation of deliberate indifference is sufficient.” Id.; see also Warren v. District of Columbia, 363 F.3d 36, 39-40 (D.C. Cir. 2004). But the Supreme Court has since made clear that a party may not make such “ ‘general allegation^]’ and expect his complaint to survive a motion to dismiss.” Iqbal, 556 U.S. at 687, 129 S.Ct. 1937; cf. Blue v. District of Columbia, 811 F.3d 14, 20 (D.C. Cir. 2015). The complaint here fails to make any non-con-clusory allegations that show a pattern of violations that would have put the District government on notice.
Nor am I convinced that the allegations establish that appellants’ case falls within “[City of] Canton’s hypothesized single-incident liability,” Connick, 131 S.Ct. at 1361, which was limited to circumstances in which it would be “plainly obvious to the .city policymakers” that constitutional violations would ensue absent additional training, City of Canton, 489 U.S. at 390 n.10, 109 S.Ct. 1197. In City of Canton, the Supreme Court observed that a city could be held liable if it failed to train police officers who it has armed with firearms to arrest fleeing felons “in the constitutional limitations on the use of deadly force.” Id, This, in contrast, is not a case in which it is clear that “city policymakers know to a moral certainty” recurring constitutional violations will result from not further training police officers in how to identify and engage with individuals with intellectual disabilities. Id. Of course, this is “not [to] assume that [the police] will 'always make correct ... decisions or that guidance ... would not assist [them]” in such interactions. Connick, 131 S.Ct. at 1363. “But showing merely that additional training would have been helpful in making difficult decisions does not establish municipal liability.” Id.
Accordingly, I concur ip holding that Count VII cannot survive a motion to dismiss for failure to state a claim.